DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 115-134 are pending and are examined herein.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Please see para. [0096].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Galinski
Claims 115, 125, 128 and 130-132 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galinski (Multiplexed cell-based assays to profile GPCR activities and cellular signaling. Georg-August-University Gӧttingen dissertation. 2016, cited in the IDS filed 04/24/2020)
	Regarding claim 115, Galinski teaches a population of mammalian cells comprising individual mammalian cells comprising (e.g. Fig. 32-33; PC12 cells): 
a) a heterologous receptor gene (e.g. GPCRs as per Fig. 32-33, Table 7, and pages 93+) operatively coupled to a conditional promoter (e.g. CRE as per section 5.3, specifically p. 93, and Fig. 32-33) and 
b) an inducible reporter (e.g. Fig. 32; “EXT sensor library”) comprising a receptor-responsive element, 
wherein the receptor responsive element comprises a camp response element (CRE) (e.g. Fig. 32-33 and p. 93; “CRE cis-element activity is driven by the transcription factor CREB, which in turn is activated by the cAMP pathway”), 
wherein the inducible reporter is induced upon activation of a heterologous-receptor protein encoded by the heterologous receptor gene (e.g. Fig. 32-33 and section 5.3),
wherein the inducible reporter comprises a barcode comprising an index region that is unique to the heterologous receptor gene (e.g. p. 63; “For monitoring the receptor activation of multiple GPCRs simultaneously in one experiment, a new class of reporter constructs was generated (Fig. 10). Expressed oligonucleotide tags (EXTs) are unique barcode sequences that were used to replace classical reporter proteins as read out” and Fig. 32-33),
and wherein the individual mammalian cells express different heterologous receptors (e.g. Fig. 32-33; “multiplex”).
Regarding claim 125, Galinski teaches wherein the barcode and/or index region comprises at least 10 nucleotides (e.g. 13mer barcodes as per Fig. 6).
Regarding claim 128, Galinski teaches a system comprising
a) a nucleic acid comprising a heterologous receptor gene (e.g. GPCRs as per pages 91-96, Table 7, and/or Fig. 30 and 32-33) operatively coupled to a conditional promoter (e.g. p.90, section 5.3, Fig. 32-33; “CRE”) and 
b) a nucleic acid comprising an inducible reporter (e.g. Fig. 29; “EXT”) comprising a receptor-responsive element, wherein the receptor responsive element comprises one or more of: 
a camp response element (CRE), 
a nuclear factor of activated T-cells response element (NFAT-RE), 
serum response element (SRE), 
or serum response factor response element (SRF-RE), 
wherein the inducible reporter (e.g. EXT) is induced upon signal transduction by an activated receptor protein encoded by the heterologous receptor gene (e.g. Table 7: GPCRs, Fig. 32-33 and p. 91-96). 
wherein the inducible reporter comprises a barcode comprising an index region that is unique to the heterologous receptor (e.g. p. 63; “For monitoring the receptor activation of multiple GPCRs simultaneously in one experiment, a new class of reporter constructs was generated (Fig. 10). Expressed oligonucleotide tags (EXTs) are unique barcode sequences that were used to replace classical reporter proteins as read out” and Fig. 32-33).
Regarding claim 130, Galinski teaches wherein the nucleic acid comprising a heterologous receptor gene or the inducible reporter further comprises a recombination site (e.g. Fig. 29).
Regarding claim 131, Galinski teaches wherein the recombination site is a Bxb1 attp recombination site (e.g. Fig. 29; “attB1”).
	Regarding claim 132, Galinski teaches wherein the barcode and/or index region comprises at least 10 nucleotides (e.g. Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Galinski
Claims 115, 117, 120, 125, 128 and 130-132 are rejected under 35 U.S.C. 103 as being unpatentable over Galinski (Multiplexed cell-based assays to profile GPCR activities and cellular signaling. Georg-August-University Gӧttingen dissertation. 2016, cited in the IDS filed 04/24/2020), as applied to claims 115, 125, 128 and 130-132 above.
Regarding claims 117 and 120, Galinski suggests stable integration of the receptor/reporter construct (e.g. p. 105, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to stably transfect the gene/reporter construct into the cell lines. One would be motivated to do so because Galinski states “stable cell lines expressing the adapter protein and/or reporter constructs might enhance the robustness and sensitivity of the assay, especially for weak receptor activations cause by partial agonists”, as per p. 105. The ordinary artisan would have a reasonable expectation of success in practicing the invention because Galinski is an expert in her field and suggests stable integration would actually be a successful, advantageous experiment.
Galinski and Ruan et al.
Claims 115, 117-123, 125, 128 and 130-132 are rejected under 35 U.S.C. 103 as being unpatentable over Galinski (Multiplexed cell-based assays to profile GPCR activities and cellular signaling. Georg-August-University Gӧttingen dissertation. 2016, cited in the IDS filed 04/24/2020), as applied to claims 115, 117, 120, 125, 128 and 130-132 above, and further in view of Ruan et al. (Highly efficient CRISPR/Cas9-mediated transgene knockin at the H11 locus in pigs. Sci Rep 5, 14253 (2015).
Regarding claims 118-119 and 121-122, Galinksi is relied upon for the teaching of claim 115 and suggests stable transfection, however, Galinski is silent on a method for stable integration. Ruan teaches stable transfection using a CRISPR/Cas9 system into the safe harbor locus pH11 in mammalian cells (e.g. see abstract).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to take the GPCR multiplexed assay system of Galinski and use the transfection method of Ruan. One would have been motivated to do so because Ruan teaches “a new genomic ’safe harbor‘ locus, named pH11, which enables stable and robust transgene expression…and that the gene inserted into the pH11 locus is highly expressed in cells, embryos and animals.” The ordinary artisan would have a reasonable expectation of success in practicing the invention since Galinski suggests stable transfection and Ruan recites a highly successful method using the safe harbor locus (e.g. p. 2 “Identification of the pH11 locus” of Ruan).
Regarding claim 123, Ruan also teaches incorporation of a single copy of the gene into the genome of the mammalian cells (e.g. p. 6, Discussion).

Galinski and Emery
Claims 115, 117, 120, 125-128 and 130-134 are rejected under 35 U.S.C. 103 as being unpatentable over Galinski (Multiplexed cell-based assays to profile GPCR activities and cellular signaling. Georg-August-University Gӧttingen dissertation. 2016, cited in the IDS filed 04/24/2020), as applied to claims 115, 125, 128 and 130-132 above and further in view of Emery (Human Gene Therapy 22:761-774 (2011).
Regarding claims 126-127 and 133-134, Galinski is relied upon for the teaching of the GPCR EXT assay, but is silent on using insulator sequences in the gene construct. Galinski also suggests stable integration of the gene construct.
Emery teaches utilizing insulator sequences in vectors for gene transfer (e.g. abstract).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the gene construct for transfection using insulator sequences. One would have been motivated to do so because Emery teaches this can “improve the expression and safety of gene transfer vectors”, as per the abstract. The ordinary artisan would have a reasonable expectation of success in practicing the invention because Galinksi suggests stable transfection and Emery teaches a safe and effective way to execute transfection.
Galinski and Calos et al.
Claims 115, 117-125, 128 and 130-132 are rejected under 35 U.S.C. 103 as being unpatentable over Galinski (Multiplexed cell-based assays to profile GPCR activities and cellular signaling. Georg-August-University Gӧttingen dissertation. 2016, cited in the IDS filed 04/24/2020), as applied to claims 115, 125, 128 and 130-132 above and further in view of Calos et al. (US PGPUB US 2015/0140665 A1, published 05/21/2015).
Galinski is relied upon for the teaching of the GPCR EXT multiplex assay and suggests stable integration would be effective but is silent on a method for stable integration of the GPCR assay.
Regarding claims 118-119 and 121-122, Calos teaches integrating a gene construct into the H11 locus of a human cell (e.g. abstract).
Regarding claim 120, Calos teaches a method of stable integration into a human cell (e.g. abstract).
Regarding claim 123, Calos teaches integrating a single copy of the gene construct into the human cell (Fig. 1 and abstract).
Regarding claim 124, Calos teaches a stable integration into the human cell using a bxb1 attp recombinase site (Fig. 1 and abstract).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to use the GPCR assay of Galinski and stably transfect human cells using the method of Calos. One would have been motivated to do so because Calos teaches that their method overcomes “lack of control over transgene insertion site, copy number, and orientation compromises the precision of experiments” as per para. [0003] of Calos. The ordinary artisan would have a reasonable expectation of success in practicing the invention because Galinksi suggests stable integration and Calos gives a highly efficient method for successfully integrating a gene construct into a human genome.

Galinski and Urlinger et al.
Claims 115-117, 120, 125, 128-132 are rejected under 35 U.S.C. 103 as being unpatentable over Galinski (Multiplexed cell-based assays to profile GPCR activities and cellular signaling. Georg-August-University Gӧttingen dissertation. 2016, cited in the IDS filed 04/24/2020), as applied to claims 115, 125, 128 and 130-132 above, and further in view of Urlinger et al. (PNAS, 97:14, 7963-7968 (2000).
Regarding claims 116 and 129, Galinski is relied upon for the GPCR EXT assay, however it does not teach wherein the promoter comprises a reverse tetracycline-controlled transactivator (rtTA).
Urlinger teaches using a mutant rtTA (e.g. see abstract).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Galinski’s method to use a TET-ON system which utilizes the rtTA. One would have been motivated to do so because Urlinger teaches “rtTA2S-M2, functions at a 10-fold lower Dox concentration than rtTA, is more stable in eukaryotic cells, and causes no background expression in the absence of Dox…These rtTA versions combine tightness of expression control with a broad regulatory range, as previous shown for the widely applied tTA”, as per the abstract. The ordinary artisan would have a reasonable expectation of success since both Galinski and Urlinger are in the same field of endeavor of tetracycline-controlled transcription regulation.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639